je internal_revenue_service i national_office technical_advice_memorandum unit lssue uist so0t t eo b1 area manager eo examinations through eo mandatory review staff dallas taxpayer's name taxpayer's address taxpayer's identification_number year involved conference held i d i d i p l w w m i h m i i n a g y s s x d e k u w n i issues does the organization qualify for exemption as an organization described in sec_501 of the internal_revenue_code does the management of a limited_partnership whose business activity is the operation of a magnetic resonance imaging mri facility constitute a charitable activity within the meaning of sec_501 of the code are the management fees received by the organization from the limited_partnership for providing management services subject_to unrelated_business_income_tax under sec_511 of the code page are the income distributions that an exempt_organization receives as the general_partner in a limited_partnership subject_to unrelated_business_income_tax under sec_511 of the code should the organization be granted relief pursuant to sec_7805 of the code facts a was recognized as an organization described in sec_501 of the internal_revenue_code by letter dated date it was classified as other than a private_foundation under sec_509 of the code as being described in sec_170 iii a was incorporated on date pursuant to the nonprofit corporation act of the state of e its stated purposes include to establish maintain operate and support either directly through subsidiary organizations or in cooperation with other organizations such facilities and services providing health care for sick injured disabled indigent or aged persons and providing for the preservation of health as the board_of directors may determine from time to time to be appropriate including without limitation hospitals ambulatory care services long-term care facilities and agencies or facilities providing care for persons in their homes and in particular to own operate and manage a lithotripter and a facility for same b to engage in promote or support either directly or through subsidiary organizations or in cooperation with other organizations any activity designed to promote the general health rehabilitation or social needs of the public either within or without the state of e the articles further provide that a shall be organized and operated exclusively for purposes listed in sec_501 of the code a was formed as part of a joint undertaking by a consortium of ten sec_501 tax-exempt hospitals in the central area of the state of e including c the primary teaching hospital affiliated with d an e state educational_institution a was formed to provide health care services in the form of extracorporeal shock wave lithotripsy ‘eswl to residents of central e the hospitals acted collectively to establish a because the state of e limited the number of lithotripsy facilities that it would authorize under a certificate of need con choosing to take a regional approach to granting cons a formed b the partnership a limited_partnership organized under the laws of the state of e to own and operate the lithotripsy center center b's sole activity has been to operate the lithotripter a informed the state of e of its intention to operate the facility pursuant to a partnership a is the sole general_partner of the partnership the sale of limited_partnership interests in the partnership helped finance the acquisition of the lithotripter the machine used to perform eswl the con was granted on date the con expressly conditioned the partnership's right to operate the lithotripter on its agreement to have an open staff and allow privileges to any urologist who successfully completed eswl training page treat all patients in need regardiess of ability to pay provide indigent care to any and all indigents with income eligibility determined by state income guidelines participate in the state medicaid program and treat medicaid recipients and accept medicare assignment failure by the partnership to comply with the conditions imposed by the con would result in the loss of the right to operate the lithotripter eo examinations conducted an examination of a it concluded that a does not qualify for exemption as an organization described in sec_501 c of the code that office reasoned that because a was formed by two or more unrelated hospitals to operate on a centralized basis sec_501 of the code is controlling it further determined that management services performed by a for the partnership do not come within the scope of any of the services enumerated in sec_501 it maintained that the partnership's operation of the lithotripsy facility which possibly could qualify as a clinical service cannot be attributed to a because a is an entity separate and apart from the partnership the partnership consists of partnership units including limited_partnership units and general_partnership unit member hospitals own six limited_partnership units physicians of member hospitals own seven limited_partnership units board members trustees and other individuals own seventeen limited_partnership units and other organizations own six limited_partnership units limited partners own a total percentage share of seventy-five percent of the partnership a the general_partner owns a twenty- five percent share of the partnership a contributed dollar_figurey to the partnership each limited_partner contributed dollar_figurew under the terms of the amended and restated partnership_agreement partnership_agreement the profit and loss sharing ratio of the general_partner shall equal one minus the sum of the profit and loss sharing ratios of all the limited partners the profit and loss sharing ratio of each limited_partner is determined by dividing the number of units held by such limited_partner by the aggregate units held by all limited partners and multiplying the result by ninety-five percent until such limited_partner has received distributions equal to such limited partner's capital_contribution after any limited_partner has received distributions equal to his or her capital_contribution such limited partner's profit and loss sharing ratio is determined by dividing the number of units held by such limited_partner by the aggregate units held by all limited partners and multiplying the result by seventy-five percent the partnership_agreement provides that the purpose of the partnership is the research and provision of health care through the acquisition of a kidney lithotripter and the creation and operation of a kidney stone treatment center the partnership_agreement further provides that the partnership business shall be managed by the general_partner a the partnership_agreement states that the general_partner shall decide matters of management and control_over the partnership business and assume direction of all of the operations thereof page during the examination a was asked to establish the amount of patient charity care it provides review of the charity care and revenue reports for tax periods ending date through date disclosed that medicare patients accounted for approximately between to percent of all patients medicaid patients accounted for approximately to percent of all patients and that indigent care patients accounted for approximately to percent of all patients lithotripsy is a specialized service that requires prior diagnosis of kidney stones therefore the center generally only serves patients that are referred there for treatment by their physicians when patients are referred they receive a form in which they are asked to provide their insurance provider if any and instructed that if they do not have an insurance provider they shouid contact the center to make payment arrangements at that time they are provided with an application_for financial assistance together with a statement of income and assets criteria for charity care in addition every patient receives a statement of rights that provides that the patient has the right to treatment regardless of ability to pay a stated that the partnership facility provides lithotripsy services to patients in need regardless of whether the application_for financial assistance has been received and approved prior to the procedure the center operated by the partnership has never turned away any patient who could not afford treatment the partnership facility maintains open staff privileges and is required to do so by its con membership in the partnership has no bearing on a physician's ability to obtain eswl privileges the center operated by the partnership will grant clinical privileges to all doctors licensed by the state of e who are board certified or active candidates for certification in urology who maintain sufficient malpractice insurance coverage and who have completed training in lithotripsy physicians appointed to the medical staff of the center agree to provide continuous care of all patients of the center regardless of ability to pay at present urologists located in central e maintain staff privileges at the center a maintains close ties with d and particularly with its urotogy residency program it trains all urology residents from d in lithotripsy and sponsors the medical school's visiting professor program in addition several members of the center's medical staff are on the faculty of the medical school including one of the center's two medical directors who also serves as the chairman of the medical school's urology department the center also offers lithotripsy training to all interested urologists regardiess of their affiliation with d to date the center has trained urologists other than d's urology residents the center also trains non-physician staff in lithotripsy additional educational efforts included e e producing a newsletter to foster education regarding lithotripsy and the center's activities organizing a symposium on positron emission tomography to educate physicians government and health care administrators and others in this new technology providing an annual educational grant page 20015i1 e educating public school students about lithotripsy including providing summer employment to public school students in the health professional scholars program sponsoring dinner meetings around e for urologists engaging nationally known speakers to make presentations on lithotripsy or other topics relevant to the practice of urology supporting the activities of the american lithotripsy society including making presentations at the society's national meetings the center operated by the partnership also promotes and supports various research studies and activities particularly in connection with its affiliation with d the center also participates in the american lithotripsy society's lithotripsy database which provides data about procedures to researchers aand the partnership entered into a management agreement on date for a to manage the lithotripter facility the management agreement provides that the partnership will compensate a on a calendar_year basis at the basic rate of dollar_figurex per annum plus a set amount per procedure the management agreement was amended in to provide for compensation at a fixed annual rate of dollar_figurey beginning in calendar_year the annual rate of compensation was to be increased annually by an amount equal to the previous year's annual rate of compensation multiplied by a percentage equal to the percentage increase if any occurring in the consumer_price_index for all urban areas during the preceding calendar_year under the terms of the management agreement a has the right and obligation at all times to operate the facility in accordance with its charitable purposes including but not limited to the provision of health care and the provision of some degree of indigent care in amounts to be determined by a in its discretion the provision of programs for medical_research and the provision of programs for medical education aentered into a management services subcontract subcontract agreement on date with c a's board_of directors determined that it was in the best interest of a to subcontract certain of its management and staffing obligations for the partnership to c one of the member hospitals c agreed to fulfill all of a's obligations to the partnership to provide the established level of staffing certain designated medical equipment and certain office furnishings with the exception of the medical director and any other obligations arising out of a's capacity as general_partner of partnership any operating_profit made in the management of the partnership is to be divided equally between a and c in accordance with the subcontract agreement a entered into an agreement dated date with the department of surgery of d to obtain the services of a physician to serve as the facility's medical director during the year under examination a received an administrative management fee of dollar_figurez the primary expenses on the form_990 for the year under examination were the subcontract fee paid to c and the medical director fee paid to d a review of the board meeting minutes revealed that the board held two meetings during the year under examination page applicable law exemption issues under sec_501 of the code sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_501 e of the code provides that an organization shail be treated as an organization organized and operated exclusively for charitable purposes if such organization is organized and operated solely to perform for two or more exempt hospitals on a centralized basis one or more of the following services which if performed on its own behalf by an exempt hospital would constitute activities in exercise of the function constituting the basis for its exemption data processing purchasing billing and collection food clinical laboratory record center such organization is organized and operated on a cooperative basis and all of its stock is owned by patron hospitals sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense the promotion of health has long been recognized as a charitable purpose see restatement second of trusts sec_368 sec_372 scott on trusts sec_368 sec_372 revrul_69_545 1969_2_cb_117 establishes the community benefit standard which focuses on a number of factors indicating the operation of a hospital or health_care_facility benefits the community rather than serving private interests the revenue_ruling requires all relevant facts and circumstances to be weighed in each case the revenue_ruling concludes that a hospital meets the community benefit standard and serves public rather than private interests when the hospital is controlled by a board composed of independent civic leaders has an open medical staff an open accessible emergency room and serves persons with third party payors such as medicare revrul_98_15 1998_1_cb_718 compares two situations where an exempt hospital forms a joint_venture with an unrelated for-profit entity and then contributes its hospital and all of its other operating_assets to the joint_venture which then operates the hospital the revenue_ruling affirms that for federal_income_tax purposes the activities of a partnership are considered to be the activities of the partners thus the activities of a limited_liability_company llc treated as a partnership for federal_income_tax purposes are considered to be the activities of an exempt_organization that is a member of the llc when evaluating whether the exempt_organization is operated exclusively for exempt purposes situation concludes that the hospital organization's principal activity continues to be the provision of hospital care even when such activities are conducted through an llc treated as a partnership because the exempt hospital retains control_over the llc and the llc serves charitable purposes page unrelated_business_income_tax sec_511 of the code imposes a tax on the unrelated_business_income of an exempt_organization sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived from any unrelated_trade_or_business regularly carried on less the allowable deductions that are directly connected with the carrying on of the trade_or_business both computed with certain modifications sec_512 of the code provides that if a trade_or_business regularly carried on by a partnership of which an organization is a member is an unrelated_trade_or_business with respect to such organization such organization in computing its unrelated_business_taxable_income shall include its share whether or not distributed of the gross_income of the partnership from such unrelated_trade_or_business and its share of the partnership deductions connected with such gross_income sec_513 of the code provides that the term unrelated_trade_or_business includes any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_1_513-1 of the regulations provides that gross_income derives from unrelated_trade_or_business within the meaning of sec_513 of the code if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted discussion exemption issues under sec_501 of the code a was created by ten unrelated exempt hospitals the members joined to operate a lithotripter for the local area the lithotripsy service is a patient care service provided to the general_public it is not a service provided directly to the member hospitals as contemplated in sec_501 of the cade therefore sec_501 of the code dealing with hospital cooperative service organizations that perform certain administrative and other services for other hospitals is not controlling the question is whether a is organized and operated exclusively for charitable purposes for federal_income_tax purposes the activities of a partnership are considered to be the activities of the partners see 36_tc_1097 acq 1962_2_cb_4 such aggregate treatment is consistent with the treatment of partnerships for the purpose of unrelated_business_income_tax under sec_512 of the code revrul_98_15 supra notes that in light of the aggregate principle reflected in sec_512 the aggregate approach also applies for purposes of the operational_test set forth in sec_1_501_c_3_-1 of the regulations thus the rage activities of a partnership or other joint_venture are considered to be the activities of an exempt_organization that is a partner in the partnership when evaluating whether the exempt_organization is operated exclusively for exempt purposes an organization exempt under sec_501 of the code may form and participate in a partnership and meet the operational_test if participation in the partnership furthers a charitable purpose and the partnership arrangement permits the exempt_organization to act exclusively in furtherance of its exempt_purpose and only incidentally for the benefit of any for-profit partners revrul_98_15 74_tc_1324 affd 675_f2d_244 9th cir housing pioneers v commissioner 65_tcm_2191 affd 49_f3d_1395 9th cir amended 58_f3d_401 9th cir see also in evaluating whether a is operated exclusively for charitable purposes the activities of the partnership are considered the activities of a thus a's primary activities consist of the health care services it provides through the partnership the first question then is whether the partnership furthers the charitable purpose of promoting health for a broad cross section of the community any physician or hospital may refer a patient to the lithotripter facility the facility has a charity care policy that is advertised to the public through its financial forms the facility serves medicare medicaid and indigent patients with the same services that are provided to any patient no patient is turned away for lack of ability to pay it has broad-based community board representation by the member hospitals it participates in or sponsors medical educational activities community educational activities and medical_research projects as such for the years under examination the partnership of which a is a partner satisfied the community benefit standard of revrul_69_545 supra the next question is whether the partnership arrangement permits a to act exclusively in furtherance of its exempt purposes and only incidentally for the benefit of the physicians and other non-exempt partners a received an interest in the partnership equal in value to its contribution to the partnership and its returns are in proportion to its investment in the partnership a has control_over the policies of the partnership as well as the day to day activities of the lithotripsy facility a can ensure that the assets it owns through the partnership and the activities conducted by the partnership are used primarily to further exempt purposes ensure that the benefit to the for-profit limited partners was incidental to the accomplishment of charitable purposes thus for the years under examination a could although in the examination year the partnership_agreement did not specifically provide that charitable interests have priority over profit interests the facts show that b was operationally consistent with situation of revrul_98_15 during that time accordingly a qualifies for exemption under sec_501 of the code for the examination year a's participation in the partnership is its primary activity a primarily furthered exempt charitable purposes through its participation in the partnership and the operation by the partnership of the lithotripsy center page unrelated_business_income_tax sec_512 of the code provides that those distributions to an exempt_organization from a partnership in which the organization is a partner that come from an unrelated_trade_or_business conducted by the partnership result in unrelated_business_taxable_income to the organization so long as the activities of the partnership are substantially related to the exempt purposes of a such partnership activities are not unrelated_trade_or_business the partnership activity of providing lithotripsy services overseen by a physician furthers charitable purposes of providing health care for a broad cross-section of the community since the lithotripsy facility is not an activity that is an unrelated_trade_or_business with respect to a the partnership_distributions to a are not subject_to unrelated_business_income_tax under sec_511 of the code a also received fees for management services provided for the partnership pursuant to the management agreement under the management agreement payment was received for the extra time and expense required to carry out its duties as general_partner in managing the partnership's affairs providing a medical director and planning activities staff responsibilities preparation of budgets and other management services according to the management agreement these activities were to be conducted in a manner to further a's exempt charitable status because these services are generally limited to medical and staffing responsibilities as well as a's responsibilities as general_partner these activities are substantially related to the exempt purposes of a as such fees received in connection with these services are not unrelated_business_income conclusions a qualifies for exemption as an organization described in sec_501 of the code a's participation as a general_partner in the partnership which operates a lithotripsy facility in accordance with the community benefit standards outlined in revrul_69_545 furthers charitable purposes under sec_501 of the code a’s receipt of fees for management services provided to the partnership does not result in unrelated_business_taxable_income to a a's receipt of distributions from the partnership does not result in unrelated_business_taxable_income because the partnership's activities are substantially related to the furtherance of the exempt purposes of a there is no need to grant relief under sec_7805 of the code because we have concluded that a qualifies for exemption under sec_501 of the code this technical_advice_memorandum is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent end
